SYSTEMS AND METHODS FOR A
VARIABLE DISPLACEMENT ENGINE



FIRST OFFICE ACTION

TITLE

The title is objected to because it is not clearly descriptive of the claimed invention.

SPECIFICATION

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant's cooperation is requested in correcting any errors of which the Applicant may become aware of in the specification.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new grounds of rejection if the rationale supporting the rejection would be the same.

Objections

Claim 28, line 3; the word “is” should be changed to --are-- for grammatical reasons.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18 - 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to point out and distinctly claim the subject matter that the inventor regards as the invention.

Independent claim 18, as worded, is confusing and thus indefinite in that the claim sets forth that the vehicle system comprises a vehicle (line 2), an engine (line 3) and various components of an engine (lines 4 - 12). A vehicle implies the presence of an engine. The various components of an engine set forth in lines 4 - 12 are common well known components of an engine but are set forth separate from the engine of line 3 even though these components appear to be part of the engine of line 3.
Claim 18, line 14; the limitation “rotating each of the deactivatable cylinder and the non-deactivatable cylinder unfueled” is indefinite as to how the cylinders can be rotated, for during engine operation, the crankshaft is rotated and not the cylinders. Dependent claim 19 references and further defines the rotating of the cylinders. Claim 19 is likewise indefinite.

Independent claim 21, line 4; the limitation “rotating each of a deactivatable cylinder and a non-deactivatable cylinder” is indefinite as to how the cylinders can be rotated, for during engine operation, the crankshaft is rotated and not the cylinders. Dependent claims 23 - 25 reference and further define the rotating of the cylinders. Claims 23 - 25 are likewise indefinite.
Claim 27, line 3; the word “it” is indefinite as to the reference thereof.
Claim 28, line 3; the word “it” is indefinite as to the reference thereof.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 

provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18 - 21, 23, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 18 of U.S. Patent No. 10,233,856. Although the claims at issue are not identical, they are not patentably distinct from each other.

With respect to independent claim 18, the first half of the claim sets forth basic parts of an engine. Patented claim 15 sets forth an engine, and an engine is well known to include the basic components of a starter motor, a deactivatable cylinder, a non-deactivatable cylinder, an intake valve, an exhaust valve, a fuel injector, an intake throttle, and a particulate filter.

The gist of the claimed invention is the rotating of the engine with the intake and exhaust valves activated, the estimating of a first exhaust pressure across the particulate filter via a pressure sensor, the rotating of the engine with the intake and exhaust valves deactivated via a variable displacement actuator, the estimating of a second exhaust pressure across the particulate filter via the pressure sensor, and the indicating of degradation of the actuator based on the pressure difference.
Patented claim 18 (which includes that of parent claim 15) sets forth rotating the engine with the intake and exhaust valves activated, measuring a pressure drop across an exhaust orifice, rotating the engine with the intake and exhaust valves deactivated via a variable displacement actuator, measuring a second pressure drop across an exhaust orifice, and indicating degradation of the actuator based on the pressure difference.
Present claim 18 calls for a particulate filter whereas patented claim 18 calls for an exhaust orifice. However, a particulate filter contains passages to allow the exhaust to pass through the filter. Thus, the particulate filter is interpreted as an exhaust orifice.

With respect to claim 19, patented claim 15 sets forth rotating the engine unfueled (ie. without combustion). Furthermore, rotating the engine unfueled is defined as occurring via the starter motor for nothing else is present which could rotate the engine unfueled.

With respect to claim 20, patented claim 20 sets forth maintaining each of the intake and exhaust valves of the deactivatable cylinder active (ie. disabling deactivation) during subsequent engine operations in response to indicating degradation of the actuator.

With respect to independent claim 21, said claim parallels that of independent claim 18 and is rejected for the same reasons as that of claim 18.

With respect to claim 23, said claim parallels that of claim 19 and is rejected for the same reasons as that of claim 19.

With respect to claim 30, said claim parallels that of claim 20 and is rejected for the same reasons as that of claim 20.

Allowable Subject Matter

After a search of the prior art, claims 18 - 30 are believed to be distinct over the prior art and thus would be allowable upon overcoming the above double patenting rejection and the above rejection under 35 U.S.C. 112. Once the claims are in compliance with 35 U.S.C. 112, an updated search of the prior art will be conducted taking into account any such amendments that may be made to the claims.

With respect to independent claim 18, the prior art fails to teach or suggest a vehicle system comprising a controller for carrying out the steps of:
rotating each of a deactivatable cylinder and a non-deactivatable cylinder unfueled;
estimating a first exhaust pressure across a particulate filter via a delta pressure sensor during the rotating;

estimating a second exhaust pressure across the particulate filter via the delta pressure sensor after the deactivating; and
in response to a lower than threshold difference between the second exhaust pressure and the first exhaust pressure, indicating degradation of the VDE actuator.

Claims 19 and 20 depend from claim 18 and distinguish over the prior art for, at least, that reason.

With respect to independent claim 21, the prior art fails to teach or suggest a vehicle system comprising a controller for carrying out the steps of:
estimating a first exhaust pressure while rotating each of deactivatable cylinder and non-deactivatable cylinder of an engine unfueled;
deactivating each intake valve and exhaust valve of the deactivatable cylinder via a variable displacement engine (VDE) actuator;
after the deactivating, estimating a second exhaust pressure while continuing to rotate each of the deactivatable cylinder and non-deactivatable cylinder; and
in response to a difference between the second exhaust pressure and the first exhaust pressure being lower than a threshold, indicating degradation of the VDE actuator.

Claims 22 - 30 depend from claim 21 and distinguish over the prior art for, at least, that reason.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Eric S. McCall/Primary Examiner
Art Unit 2856